John E. Jennings, Chief Judge, concurring. I concur in the affirmance of this case because I agree with the Commission that its disposition is governed by three of our cases: Arkansas Power & Light Co. v. Giles, 20 Ark. App. 154, 725 S.W.2d 583 (1987); Sisney v. Leisure Lodges, Inc., 17 Ark. App. 96, 704 S.W.2d 173 (1986); Bledsoe v. Georgia-Pacific Corp., 12 Ark. App. 293, 675 S.W.2d 849 (1984). The problem is not whether the filing of a claim for additional compensation tolls the statute (it does under the decisions decided above), but rather when the statute begins to run anew. Obviously the statute of limitations does not begin to run once again in a workers’ compensation case merely because a hearing is held. We know that multiple hearings over an extended period of time are not unusual in workers’ compensation cases. Nor does the entry of an order necessarily cause the statute to begin to run again. I do agree that an order which clearly and finally disposes of the claim would cause a new period of limitations to begin to run. An example of such an order would be an order of dismissal. Such an order may be sought by either party when a claim for benefits is not being actively prosecuted. See WCC Rule 13 (1991). Because the last order entered in the case at bar is not one that finally disposes of all aspects of the claim, the Commission was correct, in my view, to hold that the issue was governed by the Bledsoe line of cases.